Citation Nr: 1214813	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-10 103	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an occupational disease, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2010, the Board remanded the Veteran's claims for entitlement to service connection for a psychiatric disorder and entitlement to service connection for an occupational disease to the RO for additional development and consideration.  However, a review of the claims file reflects that the RO has failed to comply with all of the remand directives contained in the May 2010 Board remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

I.  Psychiatric Disorder

In its May 2010 remand, the Board instructed the RO to review the claims file and prepare a summary of all claimed stressors and submit them to the U.S. Joint Services Records Research Center (JSRRC) for verification, provide the Veteran with a new VA examination addressing the etiology of his psychiatric disorder, and consider the evidence of record and readjudicate the claim with consideration of all of the diagnosed psychiatric disorders of record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran was provided with a VA examination addressing the etiology of his psychiatric disorder, the RO failed to attempt to verify his reported stressors and did not consider the Veteran's other diagnosed psychiatric disorders of record in its most recent supplemental statement of the case.  

The Board acknowledges that the RO concluded in a January 2011 formal finding that information required to corroborate the Veteran's reported stressors was insufficient to send to JSRRC.  In that regard, in compliance with the Board's remand, in May 2010, the RO sent the Veteran a letter requesting that he provide specific details of his reported stressors along with dates, locations, and names.  The Veteran did not respond to the May 2010 letter.  Although the May 2010 letter was sent to the Veteran at an address on Hillcrest Road, the October 2011 supplemental statement of the case was sent to the Veteran at an address on Harrison Avenue.  In addition, a December 2011 letter sent to the Veteran at the address on Hillcrest Road was returned to VA as undeliverable.  Therefore, the RO should verify the Veteran's address and resend a copy of the May 2010 letter, if necessary.  If the Veteran provides information sufficient to verify any of his reported stressors with JSRRC, the RO must do so.

In addition, the RO must consider and adjudicate whether service connection is warranted for any of the Veteran's other diagnosed psychiatric disorders of record, to include depression, major depressive disorder, dysthymia, bipolar depression, mood disorder, depressive neurosis, or posttraumatic stress disorder.  Clemons, 23 Vet. App. 1.

II.  Occupational Disease

In its May 2010 remand, the Board instructed the RO to provide the Veteran with a VA examination addressing the etiology of his occupational disease.  While the claims file shows that the RO notified him that the VA Medical Center would contact him to schedule an examination, and that an examination was subsequently scheduled in February 2011, the claims file does not contain evidence showing that the Veteran was ever notified of the VA examination scheduled in February 2011, which was specifically requested by the Board in its May 2010 remand.  Thus, the Veteran must be provided with a new VA examination to determine the etiology of his occupational disease.  Notice of the examination must be sent to the Veteran at his last known address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the RO must ensure that this information is documented in the claims file. 

Accordingly, the case is remanded for the following action:

1.  The RO must ascertain and confirm the Veteran's mailing address in order to facilitate the development requested herein.  All attempts in this regard must be documented for the record and the Veteran's current address must be confirmed in both the record and the VA database.

2.  Thereafter, the RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date of which each incident occurred that he describes.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details, an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.

3.  Whether the additional evidence is obtained, the RO must review the Veteran's claims file and prepare a summary of all claimed stressors, to include those identified in the Veteran's VA treatment records and during his January 2011 VA examination.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to the claim, to the JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged inservice stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must ask JSRRC to discuss in its response what the records show with regard to the stressors identified by the Veteran.

4.  If, and only if, any of the Veteran's reported stressors are verified, the Veteran must be afforded a VA psychiatric examination to determine the current existence and etiology of any psychiatric disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the examiner any stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  Following a clinical examination and a review of the evidence of record, to include the service and post service treatment records, and with consideration of the Veteran's statements and testimony of record, and after conducting an interview of the Veteran, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examiner must also provide an opinion as to whether any of the Veteran's other psychiatric disorders, including depression, major depressive disorder, dysthymia, mood disorder, depressive neurosis, and bipolar disorder, are related to his active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Thereafter, the RO must provide the Veteran with an appropriate VA examination to determine the etiology of any current occupational disease, to include a skin disorder, found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a clinical examination and a review of the evidence of record, to include the service and post service treatment records, and with consideration of the Veteran's statements and testimony of record, and after conducting an interview of the Veteran, the examiner must provide an opinion as to whether the Veteran's current occupational disease was caused or aggravated by his military service, to include inservice chemical exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

7.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

8.  After completing the above directives, and any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depression, major depressive disorder, dysthymia, PTSD, mood disorder, depressive neurosis, and bipolar depression.  The RO must also readjudicate the Veteran's claim for entitlement to service connection for an occupational disease, to include as due to inservice chemical exposure.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


